Citation Nr: 0944456	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-12 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to May 
1971.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of an April 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

In February 2009, the Board remanded the case for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation 
in the Republic of Vietnam during his period of active 
military service.

2.  The Veteran's diabetes mellitus did not become manifest 
in service or within the first postservice year and is not 
shown to be related to service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Notice was sent in July 2003 and April 2005, and the claim 
was readjudicated in a September 2009 supplemental statement 
of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess, 19 Vet. App. at 473.

VA has obtained service treatment records and service 
personnel records as well as a command history of the 
Veteran's duty ship, and has attempted to confirm whether the 
Veteran served in Vietnam.  As his claim is based on a theory 
of exposure to Agent Orange in Vietnam, and since the 
objective record does not confirm such exposure, there is no 
need to schedule the Veteran for an examination.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  


VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Diabetes Mellitus

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including diabetes, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  38 C.F.R. § 3.303(d).  

The Veteran's claim is based on the theory that he was 
exposed to herbicide agents while in service.  Under 38 
C.F.R. § 3.309(e), if a veteran was exposed to an herbicide 
agent, including Agent Orange, during active military, naval 
or air service and has a disease that is listed in § 
3.309(e), such disease shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease in service, provided that 
the rebuttable presumptions of § 3.307(d) are also satisfied.  
The diseases associated with herbicide exposure include 
diabetes mellitus.  Applicable regulations provide that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").  38 
C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas 
v. Peake, 525 F.3d 1168 (2008), the United States Court of 
Appeals for the Federal Circuit held that § 3.307(a)(6)(iii) 
was reasonably interpreted by VA as requiring that a 
servicemember had actually set foot within the land borders 
of Vietnam in order to be entitled to statutory presumptions 
of herbicide exposure and service connection.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

VA treatment records show the Veteran currently suffers from 
diabetes mellitus.  Therefore, the first requirement for 
service connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

However, the medical evidence from service does not show that 
the Veteran's diabetes mellitus had its onset in service.  
The service treatment records during the period of active 
military service document no complaints or treatment for any 
endocrinological problems and the Veteran was not diagnosed 
until approximately 1995, over twenty years after service.  

In addition, there is no competent medical evidence of record 
showing that the Veteran's diabetes mellitus had its onset 
during active service or within one year of his separation 
from active service, or is related to any in-service disease 
or injury.  VA and private treatment records for diabetes 
mellitus do not contain any evidence that this condition 
began in service.  


The Veteran's corrected DD 214 reflects that he served in the 
Navy, and that he received the Vietnam Service Medal.  The 
National Personnel Records Center (NPRC) was not able to 
determine whether the Veteran had in- country service in 
Vietnam.  He served aboard the hospital ship USS Repose from 
August 31, 1966, to March 5, 1968, and this ship saw duty in 
the waters off the shore of Vietnam.  

The Veteran contends that he was on the land mass of Vietnam 
on several occasions when his ship was in DaNang and the crew 
was allowed to swim and to come ashore and go to a club.  He 
has submitted copies of photographic prints made from 
original slides that were developed in April 1967; these show 
the Repose and another vessel, as well as unidentified 
sailors drinking beer and apparently having a party on a 
beach.  There is no indication as to where the photographs 
were taken.  

The record contains the Veteran's service personnel records 
and the command history of the Repose for the year 1967.  
These do not confirm the presence of the Veteran on the land 
mass of Vietnam.  They do note the presence of the Repose in 
Hong Kong and Subic Bay, the Philippines, on various 
occasions during that year.  

Pursuant to the Board's remand, the RO sent the Veteran a 
letter in March 2009 requesting that he provide any 
additional detailed information regarding his reported trips 
ashore to the Republic of Vietnam, including the number of 
times, the dates, and locations.  He was advised to submit 
any letters or other materials in his possession that include 
identifiable elements relating to his reported presence in 
Vietnam.  The Veteran did not respond to this letter.

The duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

In the absence of any objective and/or official evidence that 
the Veteran set foot in Vietnam, he is not entitled to a 
presumption of exposure to Agent Orange in service, and the 
objective record fails to confirm any such exposure.  The 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for diabetes 
mellitus.  The post-service medical evidence shows that the 
Veteran was first treated for diabetes mellitus more than two 
decades after his separation from service, and there is no 
medical evidence in support of a link between the current 
diabetes mellitus and his active service.  

The only evidence in support of the Veteran's service 
connection claim for diabetes mellitus is his own lay 
assertions.  As noted above, his contentions regarding his 
presence in Vietnam have not been confirmed by 
objective/official evidence.  As a lay person, the Veteran is 
not competent to opine on medical matters such as the 
etiology of medical disorders.  The record does not show, nor 
does the Veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on this matter.  Accordingly, the Veteran's lay 
statements are entitled to no probative value.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).

In the absence of a supported medical nexus between the 
Veteran's diabetes mellitus and any confirmed incident of 
service, the Board finds that service connection for diabetes 
mellitus is not warranted.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of- the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App at 55-57.


ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


